Citation Nr: 0835842	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinea pedis of the bilateral feet.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the noncompensable 
rating for hemorrhoids; denied service connection for a low 
back disability and tonsillectomy; and declined to reopen the 
veteran's claim of entitlement to service connection for 
tinea pedis of the bilateral feet.  

During the pendency of his appeal, the veteran's claim of 
entitlement to service connection for a tonsillectomy was 
granted in February 2005.  In view of the foregoing, this 
issue has been resolved and is not before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board 
also notes that a February 2006 rating decision increased the 
veteran's disability rating for hemorrhoids from 
noncompensable to 10 percent disabling.  Since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

The Board notes that the veteran has not been provided with 
the appropriate notice of VA's duties to notify and assist 
with regard to new and material evidence claims compliant 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran must also be provided with notice of how VA 
determines effective dates and disability ratings, compliant 
with the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In a statement dated in June 2004, the veteran noted concern 
that he had not been contacted by the RO to schedule him for 
a Decision Review Officer (DRO) hearing.  In a letter dated 
in July 2004, the RO responded to the veteran.  It was 
explained that after a DRO reviewed his appeal, he would be 
sent a new decision and statement of the case, including a VA 
Form 9, with his appellate rights.  At that time, the veteran 
was told he could submit the VA Form 9 indicating if he 
wished to have a hearing.

VA received the veteran's VA Form 9 in March 2005.  The 
veteran indicated that he did not wish to have a Board 
hearing.  The VA Form 9 does not provide the veteran with an 
option for selecting a DRO hearing.  Since the veteran at no 
point indicated that he no longer wished to have a DRO 
hearing, these claims must be remanded for a DRO hearing.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notice of how to substantiate claims 
based upon new and material evidence, 
compliant with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, VA must notify a claimant 
of the evidence and information that is 
necessary to reopen his or her claim and 
VA must notify the claimant of the 
evidence and information that is 
necessary to establish his or her 
entitlement to the underlying claim for 
the benefit sought by the claimant.  

The veteran should also be provided 
notice of how VA determines disability 
ratings and effective dates, compliant 
with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should then be scheduled 
for a DRO hearing.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

